Advisory Action
The amendment to claim 18 and 20 overcome the rejection under 35 USC 102(a)(1)/102(a)(2), but they remain included in the claims rejected under 35 USC 103. 
The response filed discusses at length the desirability of using a selective COX-2 inhibitor for the treatment of inflammation. This discussion is not found to be persuasive in overcoming the rejection. As discussed previously, the art discloses the use of PCA for the treatment of osteoarthritis. C2G has the same anti-inflammatory profile and is a prodrug for PCA. The examiner maintains that it would be obvious to administer C2G for the treatment of osteoarthritis for reasons of record. 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 9:30 am to 7:00 pm (ET). 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623